Judgment and order of the Monroe County Court reversed on the law and facts and judgment of the Rochester City Court reinstated on the ground that in refusing to grant a mistrial the Rochester City Court Judge did not abuse his discretion; judgment and order of the Monroe County Court affirming an order of the Rochester City Court affirmed, without costs of these appeals to either party. All concur. (One order and judgment of Monroe County Court, O'Connor, J., reverse a judgment of the Rochester City Court, Culhane, J., in favor of plaintiff and grant a new trial in an action for real estate commissions. The other- order and judgment of Monroe County Court, O’Connor, J., affirm an order of the Rochester City Court, Culhane, J., correcting the date of entry of judgment.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.